Name: Commission Regulation (EEC) No 2040/93 of 27 July 1993 determining the amount of production aid for potatoes for human consumption in Madeira and the amounts of production aid for seed potatoes and endives in the Azores fixed in ecus by the Council and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31993R2040Commission Regulation (EEC) No 2040/93 of 27 July 1993 determining the amount of production aid for potatoes for human consumption in Madeira and the amounts of production aid for seed potatoes and endives in the Azores fixed in ecus by the Council and reduced as a result of monetary realignments Official Journal L 185 , 28/07/1993 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 51 P. 0069 Swedish special edition: Chapter 3 Volume 51 P. 0069 COMMISSION REGULATION (EEC) No 2040/93 of 27 July 1993 determining the amount of production aid for potatoes for human consumption in Madeira and the amounts of production aid for seed potatoes and endives in the Azores fixed in ecus by the Council and reduced as a result of monetary realignmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 9 (1) thereof, Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of the monetary realignment of September and November 1992 (2), as last amended by Regulation (EEC) No 1663/93 (3), establishes the list of prices and amounts affected by the coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as amended by Regulation (EEC) No 1331/93 (5), from the beginning of the 1993/94 marketing year under the arrangements for automatically dismantling negative monetary gaps; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in prices and amounts should be specified for each sector and the value of the reduced prices should be fixed; Whereas Council Regulation (EEC) No 1600/92 (6), as amended by Commission Regulation (EEC) No 3714/92 (7), fixes an aid for the local production of potatoes for human consumption in Madeira and for seed potatoes and endives in the Azores; whereas the amounts of the aids should be adjusted pursuant to the above provisions; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The aids referred to in Articles 16 and 27 of Regulation (EEC) No 1600/92, reduced in accordance with Article 2 of Regulation (EEC) No 3824/92, are hereby fixed at ECU 494 per hectare. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 387, 31. 12. 1992, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 29. (3) OJ No L 158, 30. 6. 1993, p. 18. (4) OJ No L 57, 10. 3. 1993, p. 18. (5) OJ No L 132, 29. 5. 1993, p. 114. (6) OJ No L 173, 27. 6. 1992, p. 1. (7) OJ No L 378, 23. 12. 1992, p. 23.